CHIEF JUSTICE
  CAROLYN WRIGHT                                                                                    LISA MATZ
JUSTICES                                                                                       CLERK OF TIlE COURT
  DAVID L. BRIDGES                                                                                (214) 712-3450
  MOLLY FRANCIS                                                                            lisa. matz6jsth.txcourts gov
  DOUGLASS. LANG
                                                                                                 GAYLE HUMPA
  ELIZABETH LANG-MIERS
  ROBERT M. FILLMORE                      Qiutirt of Apprain                                BUSINESS ADMINISTRATOR
                                                                                                   (214) 712-3434
  LANA MYERS
  DAVID EVANS                      1ft!} iutdct of tNfl5 at Uattan                        gayl e.huInpa@Sth .tcourts. gov
  DAVID LEWIS                              600 COMMERCE STREET, SUITE 200                            FACSIMILE
  ADA BROWN                                      DALLAS, TEXAS 75202                               (214) 745-1083
  CRAIG STODDART                                    (214)712-3400
                                                                                                      INTERNET
  BILL WIIITEIIILL
                                                                                               UP: //5TII.TXCDU RTS GO V
  DAVIDJ. SCHENCK




                                                            November 9, 2015


     Billy Wayne Williams
     No. 1267302
     Hughes Unit
     Rt. 2, Box 4400
     Gatesville, TX 76597

     RE:        05-15-01148-CR
                Billy Wayne Williams v. The State of Texas

      Dear Mr. Williams:

             In response to your inquiry, enclosed is a copy of the correspondence we received from
      the Dallas County District Clerk regarding new orders in your case

                                                                Sincerely,

                                                      Is!      Lisa Matz. Clerk of the Court


      Enclosure

      ltr:mrh
                                                    ST? op
                                                7 / *




                                  FELICIA PITRE
                          DALLAS COUNTY DISTRICT CLERIC
                                                                                                   FILED IN
                                                                                            5th COURT OF APPEALS
                                                                                                DALLAS, TEXAS
                                                                                            9/24/2015 9:17:04 AM
                                                                                                  LISA MATZ
                                                                                                    Clerk
September24, 2015

The 5° Court of Appeal
AflN: Lisa Matz
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202

RE:    BILLY WAYNE WILLIAMS,
       5T11
            COA CAUSE No: N/A
       Cause No:          F03-00824-W


Dear Mrs. Lisa Matz:

In the above case, there was a notice of appeal filed dated August 27, 2615, there are no motions
arejudgment filed in this case.
Sincerely,


Gary Fitzsimmons
Dallas County District Clerk




Given under my hand and seal;
By:    ReØnwTavlcr
    Deputy District Clerk




                       133 N. Riverfront, LB 12 DALLAS, TEXAS 75207           (214) -712- 5013
                                               FAX (214) -653- 59S6
                                web site: nnv.daIIascounty.orgJdiMcIe[k/iI1dex.htrnl